Opinion by
Orlady, J.,
This bill was filed for the purpose of enjoining the defendants from disposing of some shares of the capital stock of the Sharpsburg Sand Company, and to require Arthur L. Wallace to make payment of certain of its indebtedness. After a hearing on the bill, answer and proofs, the court filed its findings of fact and conclusions of law, to which exceptions were filed, and after a full argument, a decree was entered in favor of the defendant Wallace. A large number of the assignments of error challenge the accuracy of the findings of fact. We have carefully examined all the testimony adduced at the hearing.
The crucial point of the whole case is the right of the •defendant, Arthur L. Wallace, to compensation for his services rendered by him in settling the affairs of the Sharpsburg Sand Company. It was established beyond question that the business affairs of this company were adjusted and discharged by Wallace under an agreement of ail the parties interested in this controversy, and it does not make any difference to these plaintiffs whether Mr. Wallace was receiving compensation for other services from other employers, or not. Mr. Goucher, one of the plaintiffs, testified that while the Iron City Company "asked for Mr. Wallace to collect the assets of the Sharps-burg Sand Company and pay its obligations,” he and Mr. Mcllvain consented to that. Further, it is not disputed that the services were necessary, and it follows as-a busi*452ness conclusion, as well as a conclusion of law, that having rendered services at the direction of, or with the consent of the plaintiffs, as well as for their benefit that he is entitled to a reasonable compensation therefor which has been fairly ascertained by the court.
Every question raised by the assignments of error was properly disposed of by Judge Frazer in his opinion which was filed in overruling the exceptions to his findings of fact and conclusions of- law. The decree is affirmed.